Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 09/09/2020:
Claims 1-20 have been examined.
Claims 8, 10-11, 16 and 19 have been objected to.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.

Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
1.1	This application includes one or more claim limitations that use the word “means” or “step,” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “torque control module” in claims 1 and 14-16; “braking table;” “processing circuitry” in claim 14.
Although it is well known in the art that a software, as well as a hardware or firmware, can be configured or programmed to carry out or perform well-known in the art method steps, such as “comparing data;” “controlling application of a force/torque,” per fig. 1-2, Para [0006, 0022, 0030-0031] of the published specification, “torque control module 130,” “torque control module 130 including braking table 244;” “processing circuitry (e.g., a processor 210 and memory 220)” appear to be structure element(s)/component(s) of a bigger structure(s).  
	Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
	

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 4-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	The terms “effectiveness,” “evaluating effectiveness” in claims 4-5 are relative terms which render the claims indefinite. The terms “effectiveness,” “evaluating effectiveness” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear to understand up to what value, or level, or degree, or percentage of applying the claimed/specified “braking torque” should be developed/achieved/executed/performed to be considered as an effective one, or as of an effective application. Clarification is required.
It is also unclear to understand up to what value, or level, or degree, or percentage the claimed/specified “applying of braking torque,” or “application of braking torque” should be developed/achieved/executed/performed to be considered as an effective one, or as a one having an effectiveness. Clarification is required.
	For the purpose of this examination, the terms “effectiveness,” “evaluating effectiveness” are not given patentable weights.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1-7, 12-14, 17-18 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Nihei (US 20080120003A1) in view of Bartol (US 7677095B1), and further in view of Lu (US 20050236894A1).
As per claims 1, 14 and 17, Nihei discloses through the invention (see entire document) a vehicle control system / method for reducing turn radius of a vehicle (see entire document, particularly fig. 2, abstract, Para [0012, 0016-0018, 0027-0028, 0033-0038, 0042-0052, 0055-0059, 0063-0066]), the system comprising: 
a controller operably coupled to components and/or sensors of the vehicle to receive information including vehicle wheel speed and steering wheel angle / processing circuitry (see entire document, particularly fig. 1, Para [0018-0021, 0028-0030, 0032-0035, 0037, 0040-0043, 0045, 0047]), the controller being configured to determine a target wheel slip for a turn based on the information (see entire document, particularly Para [0030-0031, 0045-0047, 0058]); and 
controlling application of braking torque to an inside wheel / braking table configured to define a braking torque to be applied to a braking system (see entire document, particularly fig. 2 – teaching inner wheels FW, RW, Para [0018, 0026, 0031, 0034-0038, 0043, 0046-0047, 0052, 0058, 0062-0063, 0065]).
Nihei does not explicitly disclose through the invention, or is missing a torque control module / torque control module of a vehicle control system configured to compare the target wheel slip to a current wheel slip and control application of braking torque to an inside wheel during the turn to reduce the turn radius based on a difference between the current wheel slip and the target wheel slip; a braking table configured to define a braking torque to be applied to a braking system based on a slip error defining a difference between a target wheel slip and a current wheel slip measured during a turn;  processing circuitry configured to compare the target slip to the current slip to define the slip error, and to control application of the braking torque to an inside wheel during the turn to reduce a turn radius of the vehicle based on the slip error.
However, Bartol teaches through the invention (see entire document), particularly in fig. 4, claims 3-4, vehicle path that indicates/presents inner or inside front and rear wheels 12 and 16 correspondingly of vehicle 10; method for stabilizing a motor vehicle that includes … monitoring the magnitude of slip at the wheels; and comparing the current wheel slip and the target wheel slip; using the vehicle speed to determine the current wheel slip … and comparing the current wheel slip and the target wheel slip.
Bartol further teaches through the invention (see entire document), particularly in c4, line 53 through c5, line 25, algorithm that executes step 77, where wheel slip is calculated along with target wheel slip that is in a range of about 5-15 percent that ensures adequate frictional contact with the road surface with the vehicle not cornering; vehicle that maintains a controlled turn due to lateral forces between the tire and road.
Additionally, the Examiner finds that Bartol reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Bartol teach on steps for comparing current wheel slip and target wheel slip during different situation and/or under different circumstances. 
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Lu, in turn, teaches through the invention (see entire document), particularly in fig. 1, 3, Para [0008-0012, 0044, 0054-0056, 0063-0089, 0136-0141] – teaching controller 56; a vehicle 10 illustrated traversing three paths; … path A2 as a path the vehicle 10 travels with brake-steer; path A3 as a path the vehicle 10 travels with brake-steer and a controllable suspension component; path A2 that improves the turning radius over path A1; path A3 that has a reduced or improved turning radius compared to path A2; both paths 2 and 3 indicate/present inner or inside front and rear wheels of vehicle 10; controlling an automotive vehicle having a turning radius that includes … applying a first positive torque to a first driven wheel; simultaneously applying a first positive torque to a first wheel, applying a second positive torque greater than the first positive torque to a second wheel so that the turning radius of the vehicle is reduced; strategy that applies a differential torque or brake torque to one wheel while simultaneously applying a drive torque to another wheel; rear axle side slip angle of the vehicle estimated and monitored; situation(s) when the rear axle side slip angle is above a predetermined value together with its rate change above a certain threshold (indicating that the side slip angle is constantly crossing zero), the vehicle velocity is above a velocity threshold, and the steering wheel is about zero, and the brake-steer system determines that the vehicle is in straight line driving and the trailering is potentially unstable, brake-steer applied to the vehicle; the controlled brake torque set to be proportional to the magnitude of the rear axle side slip angle and/or the magnitude of the rate change of the rear axle side slip angle; when there is a positive rear side slip angle, the braking applied to a wheel such that the vehicle intends to generate negative side slip angle upon the application of braking; when there is a negative rear side slip angle, the braking applied to a wheel such that the vehicle intends to generate positive rear side slip angle upon the application of braking.
Additionally, the Examiner finds that Lu reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Lu teach on steps for reduction of turn radius depending on difference between wheel slip during different situation and/or under different circumstances. 
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Nihei by incorporating, applying and utilizing the above steps, technique and features as taught by Bartol, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance stability of a motor vehicle (see entire Bartol document, particularly c1, lines 60-62); 
and by incorporating, applying and utilizing the above steps, technique and features as taught by Lu, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to improve turning characteristics of vehicles by reducing the turning radius; to simultaneously apply a first positive torque to a first wheel, apply a second positive torque greater than the first positive torque to a second wheel so that the turning radius of the vehicle is reduced (see entire Lu document, particularly Para [0005-0010]).

As per claim 2, Nihei further discloses through the invention (see entire document) controlling vehicle operation in any of a plurality of operator selectable modes of operation, wherein the torque control module is configured to apply the braking torque during the turn responsive to operator selection of a corresponding one of the modes of operation and detection of a trigger event (see entire document, particularly fig. 1, Para [0018, 0028, 0033-0035, 0042-0043]).

As per claim 3, Nihei further discloses through the invention (see entire document) trigger event that comprises detecting the steering wheel angle being within a first range of steering wheel angles, the first range of steering wheel angles extending from a starting angle to a maximum angle that corresponds to a limit of rotation of the steering wheel, and detecting vehicle speed within a range of enabling speeds (see entire document, particularly Para [0018, 0028, 0033-0035, 0042-0043]).

As per claim 4, Nihei further discloses through the invention (see entire document) evaluating applying of the braking torque on reducing the turn radius during the turn (see entire document, particularly Para [0018, 0027-0028, 0033-0035, 0042-0043]).

As per claims 5 and 20, Nihei further discloses through the invention (see entire document) determining an expected yaw rate for the turn and compare the expected yaw rate to a current yaw rate; comparing an expected yaw rate for the turn to an actual yaw rate; evaluating the applying of the braking torque; a difference between the expected yaw rate and the current yaw rate being greater than a predefined threshold (see entire document, particularly Para [0018, 0024, 0028, 0032, 0040]).
Nihei does not explicitly disclose through the invention, or is missing evaluating of the applying of the braking torque; generating a stop instruction to stop the applying the braking torque responsive to a difference between the expected yaw rate and the current yaw rate being greater than a predefined threshold / disabling the applying the braking torque responsive to the expected yaw rate being different from the actual yaw rate by more than a threshold amount.
However, Lu teaches through the invention (see entire document), particularly in fig. 3, 21, Para [0080, 0109, 0133, 0138-0140, 0143] – teaching yaw stability control system 106 that may have thresholds that are set by the controller 26 and that may be changed based upon the various conditions of the vehicle; amount of brake-steer being modified based on the position of the load, for example, if the vehicle has all the loading around the axle intended for brake-steer applications, the required brake pressure for brake-steer may be reduced since the effective yaw moment is amplified; calculations performed by other systems such as a yaw control and roll stability control system; yaw rate desired by the vehicle operator that may be determined from the hand wheel and compared to the yaw rate from the yaw rate sensor; if the yaw rate from the hand wheel varies from the yaw rate from the yaw rate sensor (which indicates that the driver's intent is not being followed), then brake-steer that may be applied; upon the detection of trailering in a turned vehicle, when the rear axle side slip angle is determined to be above a predetermined rear axle slip with rate change of the side slip angle above certain threshold, and the vehicle velocity is above a vehicle velocity threshold, one or more brake control commands (amount of the brake pressures) generated based on the magnitude of the calculated rear side slip angle and the magnitude of its rate change, the yaw angular rate, and the desired yaw angular rate; assisting a vehicle in a U-turn condition; a U-turn detected from the various sensors and/or inputs; detecting a U-turn formed from a steering wheel angle sensor, the wheel speed sensors, the yaw rate sensor, vehicle velocity sensor, throttle position sensor, and yaw rate sensors, or various other combinations of the sensors described above; for example, from the sensors a straight path followed by a sharp turn (SWA, SWA rate or combination) and a reduction in speed or possible stop that may be an initial condition before entering a U-turn.
Additionally, the Examiner finds that Lu reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, the Examiner finds that both Applicant and Lu teach on steps for vehicle yaw stability control that may have thresholds that are set and changed during different situation and/or under different circumstances. 
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Nihei by incorporating, applying and utilizing the above steps, technique and features as taught by Lu, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to improve turning characteristics of vehicles by reducing the turning radius; to simultaneously apply a first positive torque to a first wheel, apply a second positive torque greater than the first positive torque to a second wheel so that the turning radius of the vehicle is reduced (see entire Lu document, particularly Para [0005-0010]).

As per clam 6, Nihei does not explicitly disclose through the invention, or is missing determining a state of a differential of the vehicle during the turn, and wherein the applying the braking torque is enabled or disabled based on the state of the differential.
However, Lu teaches through the invention (see entire document), particularly in fig. 4, Para [0045, 0088, 0105, 0108, 0113] – teaching application of differential (positive or negative) torques, or a combination of the braking and differential torques; positive torques applied by use of electric drive motors (with or without an electric vehicle), active differentials, or traditional torque distribution methods; active differentials capable of diverting all or part of the drive torque to one side of the vehicle or the other; driveline 154 coupled to a transfer case 156 having a transfer case controller 157 and a rear differential 158; in a case of an all-wheel drive vehicle, the transfer case that may include a center differential; the front differential 156 and rear differential 158 as closed, locking, or open differential; various types of differentials used depending on the desired vehicle performance and use; differential controlled by controller 26; controller 26 that may also know and/or control the operating conditions of the vehicle include 4.times.4 mode, 4.times.2 mode, the locking condition of each of the differentials and high and low mode of a 4.times.4; driveline 154 coupled to a transfer case 156 having a transfer case controller 157 and a rear differential 158; in case of an all-wheel drive vehicle, the transfer case that may include a center differential; transfer case 156 that may have a 4.times.4 mode and a 4.times.2 mode that is controlled by controller 157; changing to a 4.times.2 mode from a 4.times.4 mode may be desirable during brake-steer; the front differential 156 and rear differential 158 that may be closed, locking, or open differential; various types of differentials used depending on the desired vehicle performance and use.; the differential controlled by controller 26; controller 26 that know and/or control the operating conditions of the vehicle include 4.times.4 mode, 4.times.2 mode, the locking condition of each of the differentials and high and low mode of a 4.times.4; a desired wheel speed calculated for the first wheel based upon the second wheel speed signal, the third wheel speed signal and the possible fourth wheel speed signal; by calculating the desired first wheel speed signal, braking and/or differential torquing applied to the first wheel so that brake-steer is applied to the vehicle; amount of brake-steer on the vehicle reduced or increased based upon a combination of differential torque and/or the amount of braking applied to one or more.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Nihei by incorporating, applying and utilizing the above steps, technique and features as taught by Lu, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to improve turning characteristics of vehicles by reducing the turning radius; to simultaneously apply a first positive torque to a first wheel, apply a second positive torque greater than the first positive torque to a second wheel so that the turning radius of the vehicle is reduced (see entire Lu document, particularly Para [0005-0010]).

As per clams 7 and 18, Nihei does not explicitly disclose through the invention, or is missing determining the state of the differential that comprises determining a predicted outside wheel speed for the turn based on the steering wheel angle and the inside wheel speed, and comparing the predicted outside wheel speed to an actual outside wheel speed, wherein the applying the braking torque is only enabled to be applied if the state of the differential is disengaged
However, Lu teaches through the invention (see entire document), particularly in Para [0108] – teaching desired wheel speed calculated for the first wheel based upon the second wheel speed signal, the third wheel speed signal and the possible fourth wheel speed signal; by calculating the desired first wheel speed signal, braking and/or differential torquing that may be applied to the first wheel so that brake-steer is applied to the vehicle; thus, by controlling the wheel speed, the turning radius of the vehicle that may be reduced.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Nihei by incorporating, applying and utilizing the above steps, technique and features as taught by Lu, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to improve turning characteristics of vehicles by reducing the turning radius; to simultaneously apply a first positive torque to a first wheel, apply a second positive torque greater than the first positive torque to a second wheel so that the turning radius of the vehicle is reduced (see entire Lu document, particularly Para [0005-0010]).

As per claim 12, Nihei further discloses through the invention (see entire document) current wheel slip and the target wheel slip each defined based on comparing an inside rear wheel speed to an average of outside wheel speeds or an average of all other wheel speeds (see entire document, particularly fig. 2 – teaching inner wheels FW, RW, Para [0018, 0026, 0031, 0034-0038, 0043, 0046-0047, 0052, 0058, 0062-0063, 0065]).

As per claim 13, Nihei further discloses through the invention (see entire document) braking torque applied only to a rear inside wheel during the turn (see entire document, particularly fig. 2 – teaching inner wheels FW, RW, Para [0018, 0026, 0031, 0034-0038, 0043, 0046-0047, 0052, 0058, 0062-0063, 0065]).

2.	Claims 9 and 15 rejected under 35 U.S.C. 103 as being unpatentable over the combination of Nihei, Bartol and Lu, further in view of Mitts (US 20130162009A1).
As per clams 9 and 15, Nihei does not explicitly disclose through the invention, or is missing applying the braking torque that comprises applying the braking torque as a step function, a ramp function, or a combination of the step function and the ramp function.
However, Mitts teaches through the invention (see entire document), particularly in Para [0037] – teaching brake switch actuation, and corresponding increase in regenerative braking torque, that may both occur prior to application of any significant braking by the friction braking system, which may increase the efficiency of the vehicle; the pressure P.sub.switch corresponding to when the brake switch is actuated by the brake pedal depression may be sufficiently small to avoid application of the friction braking system prior to increasing the regenerative braking torque; the above noted increase in torque that may either be a step wise change in torque, or the controller that may command a delay, or ramp, in the torque increase to provide a smooth transition between the applied braking torques.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Nihei by incorporating, applying and utilizing the above steps, technique and features as taught by Mitts, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to increase the efficiency of the vehicle; to provide a smooth transition between the applied braking torques (see entire Mitts document, particularly Para [0037]).


Allowable Subject Matter
1.	Claims 8, 10-11, 16 and 19 objected to, wherein claim 11 depends on dependent claim 10, as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday – Friday.
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662